Citation Nr: 0424982	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an effective date earlier than May 24, 
2001, for the assignment of a 10 percent evaluation for 
residuals of a shrapnel wound to the left buttock.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left buttock, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to June 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2001, the AOJ assigned a 10 percent 
evaluation for residuals of a shrapnel wound to the left 
buttock, with a May 24, 2001 effective date. 

In January 2003, the Board remanded the claim for the RO to 
schedule a hearing.  In a July 2003 letter, the veteran 
withdrew his request for a hearing.  Accordingly, the case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO continued a noncompensable disability evaluation 
in an October 1990 rating decision.  The veteran was informed 
of the decision and did not appeal.

2.  On May 24, 2001, the veteran filed a claim for a 
compensable evaluation for residuals of a shrapnel wound to 
the left buttock.

3.  Prior to the May 24, 2001 claim, there was no 
unadjudicated claim or informal claim for a compensable 
evaluation for residuals of a shrapnel wound to the left 
buttock.

4.  The residuals of a shrapnel wound to the left buttock are 
manifested by no more than slight damage to Muscle Group XVI 
and pain on movement.




CONCLUSIONS OF LAW

1.  The October 1990 rating decision, which continued a 
noncompensable evaluation for residuals of a shrapnel wound 
to the left buttock, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

2.  The criteria for an effective date prior to May 24, 2001, 
for the assignment of a 10 percent disability evaluation for 
residuals of a shrapnel wound to the left buttock have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

3. The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound to the left buttock have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic 
Code 5316-5252 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a September 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to an increased 
evaluation, the evidence must show that the service-connected 
disability have increased in severity such that current 
symptomatology more closely approximates the rating schedule 
criteria for the next higher evaluation.  The RO stated that 
an increase in severity is usually shown by recent medical 
records.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the September 2001 letter, the RO stated that it 
would obtain any VA medical records, or any other treatment 
records identified by the veteran.  Under a heading entitled 
"VA's Duty to Assist You in Obtaining Evidence for Your 
Claim," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
support his claim with the appropriate evidence, and that the 
veteran should provide dates and places of recent treatment 
regarding his left hip.

The RO stated that the authorization forms that the veteran 
had provided for Dr. M. and Dr. O. had expired, and that the 
veteran needed to submit new forms so that the RO could 
request the records.  The veteran did not provide new forms.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA examination 
reports and treatment records.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating his claim.

Regarding the issue of an earlier effective date, a General 
Counsel opinion states that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 
38 U.S.C.A. § 5104.  In this case, the veteran was notified 
of proper appellate procedures, and was provided with the 
text of 38 C.F.R. § 3.400, pertaining to the criteria 
required to establish entitlement to an earlier effective 
date.  Thus the Board finds that proper action was taken and 
the requirements of VCAA have been met.

A.  Earlier Effective Date

The Board finds that the preponderance of the evidence is 
against a grant of an effective date earlier than May 24, 
2001, for the assignment of a 10 percent disability 
evaluation for residuals of a shrapnel wound to the left 
buttock.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  This section 
applies once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  In the case of a report of 
examination or hospitalization by VA or uniformed services, 
the date of the outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of the claim, but only when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician or layman, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  

In the case of state or other institutions, when submitted by 
or on behalf of the veteran and entitlement is shown, the 
date of receipt by VA of the examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of the claim if received from a state, 
county, municipal, recognized private institution, or other 
government hospital, and these records must be authenticated 
by an appropriate official of the institution.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

In a July 1945 rating decision, service connection for a 
shrapnel wound to the left buttock was granted with a 10 
percent disability evaluation.  In a September 1947 rating 
decision, the 10 percent disability evaluation was continued.  
In a January 1948 rating decision, the evaluation was 
decreased to zero percent disabling.  In February 1953, 
October 1960, and October 1990 rating decisions, the 
noncompensable evaluation was continued.  The veteran was 
notified of these decisions and did not appeal.  Therefore, 
those decisions are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  Prior to the 
veteran's claim to reopen in May 2001, there is no evidence 
of a claim or intent to file a claim.  Thus, generally the 
earliest possible effective date for the 10 percent 
evaluation for residuals of a shrapnel wound to the left 
buttock would be May 24, 2001, the date of receipt of the 
reopened claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

According to Hazan, the Board must review all the evidence of 
record; however, Hazan referenced parameters of 38 U.S.C.A. 
§ 5110(b).  In this regard, the 10 percent evaluation was 
based upon degenerative joint disease with painful motion 
rather than a muscle group injury.  In the critical time from 
prior to his claim the evidence did not establish 
degenerative joint disease or painful motion due to 
degenerative joint disease.  Specifically, the range of 
motion was reported as normal.  The scar was without 
tenderness, attachment, depression, or elevation and no 
muscle group damage was described.  

The representative contends that the veteran timely filed a 
notice of disagreement to the February 1953 rating decision, 
and that the effective date for the 10 percent evaluation 
should date back to that time.  The document that the 
representative is referring to is a statement entitled 
"rating board brief," dated in February 1953, which the 
representative sent in response to the February 1953 rating 
decision.  In that statement, the veteran's representative at 
that time stated that he would like to take exception to the 
February 1953 rating because the evidence of a foreign body 
shown on x-ray would indicate that the veteran should receive 
a compensable rating.  The representative stated that he was 
requesting that the rating board reconsider the case and 
grant the desired benefits.  

In a reply dated in February 1953, the RO stated that the 
claim had been carefully reviewed and that it had been 
determined that no change was warranted in the prior rating 
action, which was thereby confirmed and continued.  The RO 
stated that if the veteran had no further evidence to submit, 
but had substantial reasons to believe that the decision was 
not in accordance with the law and facts of his case, that he 
could appeal at any time within one year from the date of the 
letter.  The RO further stated that if the veteran wished to 
appeal, he should inform the RO.

The Board finds that the February 1953 statement from the 
veteran's representative was not a notice of disagreement, 
but a request for reconsideration, as indicated by the 
language "it is requested that the rating board reconsider 
the case."  The statement gave no indication that the 
veteran wished to appeal to the Board; rather, it indicated 
that it wished the AOJ to revisit its decision.  This the AOJ 
did, as indicated by its February 1953 reply.  Further, the 
veteran had notice that the AOJ did not consider the 
veteran's statement a notice of disagreement.  Rather, the 
AOJ clearly specified that the veteran could appeal at any 
time within one year from the date of the letter, and that if 
the veteran wished to appeal, he should inform the RO.  There 
is no indication that the veteran replied to the AOJ's 
letter.  Thus, the Board finds that the February 1953 rating 
decision is final.

The Board also notes that the rating board brief was dated 
prior to the issuance of the notification or implementation 
of the rating decision (a practice not reviewed by the 
Court).  On February 11, 1953, there was a stamp and notation 
to the effect that there was no action by the rating board 
and see previous rating.  Thus, the actual rating decision 
had not yet been promulgated as of February 10, 1953 and 
there was no decision to appeal yet.  As noted in the October 
2002 rating decision, the service officer had taken exception 
to the "proposed rating of February 3, 1953."  The Board 
agrees with the AOJ that as of February 10, 1953, the rating 
action was only a proposed rating action rather than a 
decision that could be appealed.

B.  Evaluation of residuals of a shrapnel wound

The Board notes that the AOJ certified the issue of an 
increased rating for residuals of a shrapnel wound to the 
left buttock to the Board in a January 2003 Form 8, although 
the veteran had not filed a Form 9 as to the issue.  In a 
January 2003 letter, the RO stated that the veteran's Form 9 
regarding the issue of an earlier effective date would 
suffice for the issue of an increased evaluation.  To avoid 
prejudice to the veteran, the Board accepts the RO's 
determination.

The Board finds that the preponderance of the evidence is 
against an evaluation greater than 10 percent for residuals 
of a shrapnel wound to the left buttock.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

The November 2001 rating decision was very clear that the AOJ 
accepted the presence of degenerative joint disease and 
painful motion.  Specifically, the AOJ cited to 38 C.F.R. 
§ 4.59 as the basis to assign the 10 percent evaluation.  
There is no indication that the award was based upon muscle 
damage.

The veteran's disability is rated under Diagnostic Code 5316-
5252.  Diagnostic Code 5316, Muscle Group XVI, rates the 
pelvic girdle group which affects flexion of the hip.  Under 
this code, a noncompensable rating is assigned for slight 
injury, a 10 percent rating for moderate injury, a 30 percent 
rating for moderately severe injury, and a 40 percent rating 
for severe injury.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:
(1) Slight disability of muscles.
(i) Type of injury. Simple wound of 
muscle without debridement or infection.
(ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles.
(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles.
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.
(i) Type of injury.  Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (2003).

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 10 degrees warrants a 40 percent disability 
evaluation, flexion limited to 20 degrees warrants a 30 
percent disability evaluation, flexion limited to 30 degrees 
warrants a 20 percent disability evaluation, and flexion 
limited to 45 degrees warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The veteran asserted that he had pain while sitting, 
standing, or walking for any period of time, pain on motion, 
period sleep impairment, sciatic pain on the left side, and 
numbness.  In December 1947 a VA examination reflected the 
veteran's report of a merely superficial wound and that the 
shrapnel had not been removed.  The wound healed 
spontaneously.  The examination disclosed a small scar 
measuring 2 1/2 centimeters by 1/2 centimeter on the upper outer 
surface of the left buttock.  It was well-healed, non-
painful, and non-tender.  No shrapnel was felt.  It was 
reported that this had not given him any particular trouble.  
In January 1953, an x-ray disclosed that the hip was normal 
in contour and motion function was normal.

In a September 2001 VA examination report, the veteran 
complained of increased pain in the left hip area over the 
years, which had been getting worse over the past year.  The 
pain was increased by sitting for any length of time and 
walking.  Going up and down stairs did not increase the pain.  
The examiner noted that there was no atrophy of the muscles.  
There was some tenderness over the left iliac crest and over 
the left trochanteric area.  There was no atrophy of the 
muscles in the hip.  Range of motion was zero to 105 degrees, 
extension to flexion with the knee flexed.  There were verbal 
complaints of pain and some wincing.  The veteran noted pain 
at the hip area.  Abduction was normal with also some pain at 
the hip area.  There was normal adduction with no associated 
pain.  The Patrick sign was positive.  The diagnosis was left 
hip and buttock area status post shrapnel fragment wound, 
with a well-healed scar, with retained metallic fragments and 
limited motion.  The examiner addressed De Luca, stating that 
he would assign an additional 10 degrees loss of flexion to 
the left hip area, because of flare-ups and pain with 
repeated use.  There was no loss of incoordination and no 
impaired endurance or weakness.  An x-ray indicated a 
metallic shrapnel present at the superior aspect of the hip 
joint with degenerative changes.  Regarding the scar, the 
examiner noted that it was non-tender and non-disfiguring.

The examiner's finding of range of motion limited to 105 
degrees flexion, with pain on movement, warrants no more than 
a 10 percent disability evaluation under Diagnostic Code 
5252.  In order to warrant a 20 percent disability 
evaluation, flexion must be limited to 30 degrees, which it 
was not.  The veteran's complaints of pain and functional 
impairment are included in the 10 percent disability 
evaluation.

The veteran does not warrant a compensable evaluation under 
Diagnostic Code 5316.  The evidence of record indicates no 
more than a slight muscle injury.  The evidence indicated a 
superficial wound and healing with good functional results.  
There was a minimal scar, with no evidence of fascial defect, 
atrophy, impaired tonus, or impairment of function.  There 
was no evidence of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side, 
which would be required for a compensable evaluation under 
Diagnostic Code 5316.  Although there is a retained foreign 
body, without muscle injury such finding does not warrant a 
compensable evaluation.

The Board notes that the x-ray findings indicated 
degenerative changes.  Arthritis is rated based on limitation 
of motion of the affected joint.  A higher rating has already 
been considered on this basis.

The Board has also considered whether an additional 
compensable rating is warranted for the veteran's scar.  
However, the scar is well-healed, non-tender, and not 
painful.  Thus, a separate compensable rating is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for residuals of a 
shrapnel wound to the left buttock, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the November 2001 rating decision, 
found that the evidence did not show that this case presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board concludes that referral of this case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an effective date earlier than May 24, 2001, 
for the assignment of a 10 percent disability evaluation for 
residuals of a shrapnel wound to the left buttock is denied.

Entitlement to an evaluation greater than 10 percent for 
residuals of a shrapnel wound to the left buttock is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



